         Case 1:15-cv-05871-KPF Document 192 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
                                                       :
 KELLY PRICE,                                          :
                                                       :
                                      Plaintiff,       :   15 Civ. 5871 (KPF)
                                                       :
                       v.                              :        ORDER
                                                       :
 THE CITY OF NEW YORK, et al.,                         :
                                                       :
                                      Defendants. :
                                                       :
 ----------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       Late last year, Plaintiff Kelly Price provided documentation indicating

that numerous files had been deleted from two cell phones that she had turned

over nearly nine years earlier to members of the Manhattan District Attorney’s

Office while the cell phones were in that Office’s possession. (Dkt. #183).

Having carefully considered both Ms. Price’s submission (Dkt. #183), and the

information provided by Ms. Price at the November 5, 2020 conference (Dkt.

#181), the Court believes it is appropriate to hear from one or more

representatives of the previously-dismissed members of the District Attorney’s

Office (the “DANY Defendants”). Accordingly, it is hereby ORDERED that

counsel for the DANY Defendants and parties appear for a conference on

September 17, 2021, at 10:00 a.m. The conference will proceed by

videoconference, and instructions for accessing the conference will be provided

to the parties separately.
         Case 1:15-cv-05871-KPF Document 192 Filed 08/31/21 Page 2 of 2




      Currently, the Court does not contemplate needing to hear from the City

Defendants or Ms. Price at the conference, although it may direct questions to

either or both based upon the DANY Defendants’ presentation. Counsel for the

DANY Defendants should be prepared to address the following issues:

             i.     Who at the District Attorney’s Office obtained the phones
                    from Ms. Price;

            ii.     Who secured and/or vouchered the phones;

           iii.     Where the phones were stored while they were in the
                    possession of the District Attorney’s Office;

           iv.      Who had access to the phones while they were in the
                    possession of the District Attorney’s Office;

            v.      What was done by or on behalf of the District Attorney’s
                    Office upon receiving the phones;

           vi.      What happened to the files that were apparently deleted from
                    the phones;

          vii.      Whether the District Attorney’s Office is in possession of the
                    files that were apparently deleted from the phones; and

          viii.     Why the phones were not returned to Ms. Price until March
                    2020.

           ix.      What Ms. Price was told by members of the District
                    Attorney’s Office as to why the phones were not being
                    returned to her prior to March 2020.

      The City Defendants shall transmit a copy of this Order to counsel for

the DANY Defendants on or before September 3, 2021.


      SO ORDERED.


Dated:         August 31, 2021
               New York, New York             __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge


                                          2
